DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 03/22/2021.  Claims 114, 116-118, 129, 131, 132, 137-139, 141, and 145-147 have been amended and claim 148 added.  Claims 114-148 are currently pending in the instant Application. 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 03/22/2021, with respect to the outstanding objection to the Drawings have been fully considered and are persuasive.  The outstanding objection to the Drawings has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 03/22/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to claim(s)  114-147 as rejected in view of the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 119 is objected to because of the following informalities:  Claim 119 recites the term “pressore” in line 2.  This appears to be a misspelling of the term “pressure”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism” in claims 114 and 132.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 119 and claims 120-128 due to dependence from claim 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim  119 recites the limitation “a first pressore restricting valve configured to control positive pressure and/or flow; and a second pressure restricting valve configured to control negative pressure and/or flow." in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Particularly it is unclear whether the first pressure restricting valve and second pressure restricting valve are intended to be one and the same as the first pressure restricting valve and second pressure restricting valve of claim 114, or rather distinct valves.  For the purposes of examination it is assumed that the first pressure restricting valve and second pressure restricting valve of claim 119 are intended to be one and the same as the first pressure restricting valve and second pressure restricting valve of claim 114.  
It is noted that in the case that the first pressure restricting valve and second pressure restricting valve of claim 119 are intended to be a distinct first and second valve from those of claim 114, claim 119 would contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is while the instant original Disclosure recites one instance of first and second valves, the instant original Disclosure does not appear to disclose or reasonably convey 
Claim 119 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 119 is drawn to the apparatus of claim 114 further comprising: a first pressore restricting valve configured to control positive pressure and/or flow; and a second pressure restricting valve configured to control negative pressure and/or flow.  As detailed above the first and second valves are understood by the examiner to be one and the same as those of lines 6-9 of claim 114, thus claim 119 fails to further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 114, 115, 118- 120, 129, 130, 132-138 and 140-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al., US 2010/0319691 in view of Kentaro Takaoka, US 3,940,064.
Regarding claim 114, Lurie discloses a respiratory care apparatus (Figure 21, a ventilator as per Paragraphs 175 and 176)  comprising an electromechanical air router assembly (2100) comprising at least one first pressure generating source (blower 2112 as per Paragraph 177) and at least one second pressure generating source (blower 2130 as per Paragraph 178) and an interfacing assembly (the assembly of 2142 2144, 2141I and 2141E as per Paragraphs 178 and 187, effectively a mask, inspiratory limb and expiratory limb) having at least one patient interface port (inherently, the patient-proximal opening of 2144)  and separate conduits (2141I and 2141E, each a conduit) for inhalation and exhalation (2141I and 2141E respectively) a first pressure restricting valve (2126 as per Paragraph 177)  configured to control positive pressure and/or flow (both pressure and flow as per Paragraph 179) and a second pressure restricting valve (2132) configured to control negative pressure and/or flow (both pressure and flow as per Paragraph 180) wherein: the at least one first pressure generating source is configured to generate positive flow and pressure (being configured to provide PIP thus positive inspiratory pressure 
While Lurie discloses anesthesia delivery thus delivery of medicine it is unclear whether medicine is nebulized rather than purely gaseous thus Lurie does not disclose the respiratory care apparatus to be configured to deliver nebulization.  It is noted that Lurie discloses a third pressure generating source that is an oxygen source (oxygen source 2106 as per Paragraph 177).

Takaoka and Lurie are analogous in that both are from the field of anesthesia circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the vaporizer of Takaoka, including the oxygen delivery tube thereof as the anesthetic source in Lurie, disposed fluidically between the oxygen source and patient in the system of Lurie thus resulting in Lurie wherein respiratory care apparatus is configured to deliver nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient, wherein the delivery is controlled through a control mechanism.  It would have been obvious for the purpose of achieving anesthetic delivery as called for by Lurie (paragraphs 176 and 177 of Lurie) using a known, suitable means in the art of respiratory anesthesia. 

Regarding claim 115, at least one conduit (an endotracheal tube as per Paragraph 178 of Lurie, apart from the patient-proximal, clinician-distal opening thereof) is formed between the at least one patient interface port (the clinician-distal opening of 2144), the at least one first pressure generating source of Lurie, and the at least one second pressure generating source (being interposed between the port and both of 2141I and 2141E thus fluidically between the port and the first and second pressure generating sources).
Regarding claim 118, the interfacing assembly of Lurie comprises (alternately, in the embodiment of Paragraph 138 further comprising a vest) a patient interface means (controller 310) in connection (as per Paragraph 142 of Lurie) with an external garment of the patient (as per Paragraph 138, alternately an exrathoracic vest).
Regarding claim 119 said apparatus of Lurie further comprises a first pressure restricting valve (2126 as per Paragraph 177)  configured to control positive pressure and/or flow (both pressure and flow as per Paragraph 179) and a second pressure restricting valve (2132) configured to control negative pressure and/or flow (both pressure and flow as per Paragraph 180).
Regarding claim 120, the first pressure restricting valve of Lurie is disposed between the at least one first pressure generating source and the at least one patient interface port (being fluidically and mechanically between 2112 and 2144), and the first pressure restricting valve is configured to control pressure between the at least one first pressure generating source and the at least one patient interface port (as per Paragraph 179), and the second pressure restricting valve is disposed between the at least one second pressure generating source and the at least one patient interface port (being fluidically and mechanically between 2130 and 2144), and the second pressure restricting valve is configured to control pressure between the at least one second pressure generating source and the at least one patient interface port (as per Paragraph 180 of Lurie).
Regarding claim 129, the electromechanical air router assembly of Lurie is configured (having inspiratory and expiratory conduits 2141I and 2141E and separate flow paths within 2100 a first being that from 2141I to 2104 and a second being that from 2141E to 2130 to atmosphere) to provide separate inhalation (the inhalation path being that from 2104 to 2144 via 2112, 2126 and 2141I as shown in Figure 21 of Lurie) and exhalation (the exhalation path being that from 2130 to 2144 via 2132 and 2141E) paths through the air router assembly (2100) and the interfacing assembly (the inhalation and exhalation paths both being directed through 2144).
Regarding claim 130, the at least one patient interface port of Lurie comprises a nebulizer connecting port (being a port fluidly connected to the aerosolizer of Takaoka as detailed regarding claim 114) and a sensor interfacing port (interfacing with sensor 2128 as per Paragraph 177 of Lurie).

Regarding claim 132, Lurie discloses a method (regulating intrathoracic pressure, airway pressure, endotracheal pressure, and the volume of respiratory gases within the lungs as per Paragraph 4) for administering therapy to a patient (regulating airway pressure and providing therapy as per Paragraph 5) using a respiratory care apparatus (Figure 21, a ventilator as per Paragraphs 175 and 176), the method comprising  connecting (making both Inspiratory and expiratory circuit limb connections simultaneously as per Paragraph 189) an interfacing assembly (Figure 21, the assembly of 2142 2144, 2141I and 2141E as per Paragraphs 178 and 187, effectively a mask, inspiratory limb and expiratory limb)  having separate conduits for inhalation (2141I) and exhalation (2141E) to a patient; blocking (valve 2132 being closed as per Paragraph 180) at least one second pressure generating source (blower 2310, a second source relative to 2112) using a second pressure restricting valve (2132, a second valve relative to valve 2126) and controlling speed (turning blower 2112 on as per Paragraph 179) of at least one first pressure generating source (blower 2112) in synchronization with a first pressure restricting valve (2126 being turned on as per Paragraph 179); setting (applying positive inspiratory pressure as per Paragraph 177) a pressure to a value (that applied to the patient airways by 2112) based on set parameters (as required for PIP therapy and patient safety as per Paragraph 187 taken to include inspiratory pressure as per Paragraphs 176 and 177 of Lurie) and the feedback (use of sensors in breath control as per Paragraph 187) from one or more sensors (pressure sensor 2128) selected from the group consisting of a pressure sensor, encoder, flow sensor, and temperature sensor (a pressure sensor, 2128) to create positive pressure (PIP therapy as recited) at a patient interface port (the patient-proximal opening of 2144) and delivering anesthetic (via the recited anesthesia machine of Paragraph 176) in synchronization with an assisted inhalation and assisted exhalation cycle of the patient (the anesthesia being provided by ventilation as per paragraph 176 thus being delivered during assisted inhalation.  It is the Examiner’s position that said delivery in Lurie delivery is inherently in synchronization with an assisted inhalation and assisted exhalation cycle by way of occurring during assisted inhalation and at a 
While Lurie discloses anesthesia delivery thus delivery of medicine it is unclear whether medicine is nebulized rather than purely gaseous thus Lurie does not disclose the respiratory care apparatus to be configured to deliver nebulization.  It is noted that Lurie discloses a third pressure generating source that is an oxygen source (oxygen source 2106 as per Paragraph 177).
Takaoka teaches anesthetic delivery (as per the Abstract thereof) via a nebulizer (the vaporizing device of Figure 1 as per Column 2, lines 19-29) disposed in series with an oxygen feeding tube (via tubular members 6 and 7 as per Column 2, lines 30-38).
Takaoka and Lurie are analogous in that both are from the field of anesthesia circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the vaporizer of Takaoka, including the oxygen delivery tube thereof as the anesthetic source in Lurie, disposed fluidically between the oxygen source and patient in the system of Lurie thus resulting in Lurie comprising delivering nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient, wherein the delivery is controlled through a control mechanism.  It would have been obvious for the purpose of achieving anesthetic delivery as called for by Lurie (paragraphs 176 and 177 of Lurie) using a known, suitable means in the art of respiratory anesthesia.

Regarding claim 133, the at least one second pressure generating source of Lurie is blocked (by 2132 being closed as per Paragraph 180) using the second pressure restricting valve and the speed of the at least one first pressure generating source is varied (as per Paragraph 179) to generate an oscillating pressure waveform (push/pull ventilation as per Paragraph 176 of Lurie) at the at least one patient interface port.
Regarding claim 134, the position of the first pressure restricting valve of Lurie is altered continuously (over the course of multiple breaths as during ventilation as per Paragraph 176) from a first position (open as per Paragraph 180) to a second position (closed as per Paragraph 179 of Lurie) to generate an oscillating pressure waveform (the pressure applied to the patient during ventilation as per Paragraph 176) at the at least one patient interface port.
Regarding claim 135, the first pressure restricting valve of Lurie is adjusted (between the opened and closed positons of Paragraphs 179 and 180) to generate a positive waveform (the pressure applied to the patient during ventilation as per Paragraph 176 of Lurie) having a first amplitude value (the amplitude of pressure applied at the interface port, effectively that between maximum and minimum pressure of the waveform).
Regarding claim 136, the first pressure restricting valve of Lurie is adjusted (between the opened and closed positons of Paragraphs 179 and 180 of Lurie) to generate a positive pressure (PIP as recited) having a second amplitude value (the amplitude of inspiratory pressure above zero).
Regarding claim 137, the oscillating pressure waveform of Lurie is generated based on parameters (inspiratory pressure as per Paragraphs 176 and 177 of Lurie) comprising one or both of oscillation amplitude and oscillation pressure (PIP dictating an effective amplitude relative to expiratory pressure or zero pressure such as would be an oscillating amplitude during ongoing ventilation).
Regarding claim 138, the pressure in Lurie is controlled based on set parameters (inspiratory pressure as per Paragraphs 176 and 177) and the feedback from one or more sensors (use of sensors in breath control as per Paragraph 187) such as pressure sensor, flow sensor, encoder, hall sensor and temperature sensor (2128 of Lurie being a pressure sensor).
Regarding claim 140, the at least one first pressure generating source of Lurie is blocked (as when 2126 is closed as per Paragraph 179) using the first pressure restricting valve and the speed of the at least one second pressure generating source is varied (2130 being alternately turned off and on as per 
Regarding claim 141, the position of the second pressure restricting valve of Lurie is altered (2132 being alternately turned off and on as per Paragraphs 179 and 180 of Lurie) continuously (as during ongoing ventilation according to Paragraph 176) from a first position (opened) to a second position (closed) to generate oscillating waveform (push/pull ventilation as per Paragraph 176) at the at least one patient interface port.
Regarding claim 142 the second pressure restricting valve of Lurie is adjusted (2132 being alternately turned off and on as per Paragraphs 179 and 180) to generate a negative waveform (negative pressure supplied to 2141E during push/pull ventilation as per Paragraph 176 of Lurie) having a first amplitude value (negative pressure).
Regarding claim 143, the second pressure restricting valve of Lurie is adjusted (2132 being alternately turned off and on as per Paragraphs 179 and 180) to generate a negative pressure (negative pressure supplied to 2141E during push/pull ventilation as per Paragraph 176) having a second amplitude value (negative pressure, a second amplitude relative to the amplitude of positive pressure applied at 2141I).
Regarding claim 144, the first pressure restricting valve and the second pressure restricting valve of Lurie are configured to be used in synchronization with each other (each of the first and second valves being alternately opened and closed as per paragraphs 179 and 180) to generate oscillation simultaneously (as during ongoing push/pull ventilation according to Paragraph 176 of Lurie).
Regarding claim 145, the at least one first pressure generating source of Lurie is unblocked (as when 2126  is opened as per Paragraphs 179 and 180) using the first pressure restricting valve (2126)  such that the position of the first pressure restricting valve is altered continuously (over the course of multiple breaths as during ventilation as per Paragraph 176) from a first position (open as per Paragraph 
Regarding claim 146, the pressure in Lurie is controlled based on the set parameters (inspiratory pressure as per Paragraphs 176 and 177 of Lurie) and the feedback from one or more sensors (use of sensors in breath control as per Paragraph 187)  selected from the group consisting of pressure sensors, flow sensors, encoders, hall sensors, and temperature sensors(pressure sensors as per Paragraph 177 regarding 2128), and the respiratory care apparatus further comprises a built-in intelligence module (310 as per Paragraph 99) configured to detect a patient's breathing response (fully capable of detecting pressure due to spontaneous effort by way of communication with 2126) to a frequency pressure waveform (the combined push/pull waveform of Paragraph 176) and to process the patient's response to an oscillating pressure waveform (use of sensors in breath control as per Paragraph 187), the 
Regarding claim 147, Lurie discloses transferring patient device data (displaying by a user interface information including airway pressure as per Paragraph 48 including CPAP and PEEP settings as per Paragraph 212) to caregiver and clinicians (as  recited in Paragraph 189, a caregiver also acting as a clinician); and optionally transferring a prescribed total therapy protocol (as when implementing therapy as per Paragraph 212)  to the patient device, wherein the prescribed total therapy protocol comprises one or more parameters selected from the group consisting of pressure settings, oscillation settings, duration of therapy, and number of therapies (pressure settings by way of the recited PEEP and CPAP).
Regarding claim 148 the electromechanical airway router assembly of Lurie comprises at least one third pressure generating source (taking 2100 to further include the oxygen source of Paragraphs 176 and 177 of Lurie) to deliver the aerosolized medicine (as in the modified Lurie as detailed regarding claim 114 above , by way of the nebulizer of Takaoka).

Claim 116 and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie and Takaoka as applied to claim 114 above in further view of Fukunaga et al., US 2003/0075176.
Regarding claim 116, Lurie discloses said apparatus wherein the interfacing assembly comprises a patient interface tube (the assembly of 2141E, 2141 and 2142) tube having a first end (the patient-distal end, most proximal to 2100) and a second end (the patient-proximal end, most proximal to 2144), however does not disclose that the patient interface tube is of a tube-in-tube type having an outer conduit and an inner conduit.

Fukunaga and Lurie are analogous in that both are from the field of anesthesia circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply tube-in-tube arrangement of an inspiratory and expiratory conduit of Fukunaga in Lurie.  It would have been obvious for the purpose of an inspiratory conduit and expiratory conduit as called for by Lurie with advantageously reduced size (as per Paragraph 14 of Fukunaga).
Regarding claim 117, the patient interface tube (of the modified Lurie in view of Fukunaga as detailed regarding claim 116 above) comprises separate conduits (5 and 8 of Fukunaga) for inhalation (5 as per Paragraph 93) and exhalation (8 being for exhalation) to reduce contamination (being fully capable for reducing contamination in the same manner as the instant invention by way of cooperation with filter 2142 in Lurie in the modified Lurie).

Claims 121-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie and Takaoka as applied to claim 119 above, and further in view of Brand et al., US 2014/0373844.
Regarding claim 121, Lurie does not disclose wherein said the first pressure restricting valve comprises a first electromechanical valve structure housed in a hollow structure having a first port and a second port.
Brand teaches a pressure restricting valve (Figure 1, pressure regulator 20 as per Paragraph 21) comprising a first electromechanical valve structure (alternately, the valve member of the butterfly valve as recited, electromechanical by way of the recited electric motor control) housed in a hollow 
	Brand and Lurie are analogous in that both are from the field of ventilators.  Therefore it would have been obvious to apply the pressure restricting valve of Brand as the first pressure restricting valve of Lurie.  It would have been obvious to do so for the purpose of providing a valve as called for by Lurie with a known, suitable valve in the art of ventilators.
Regarding claim 122, the first port is pneumatically connected to outlet of the at least one first pressure generating source (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the first, patient-distal port is disposed to receive flow from 2112) and the second port is pneumatically connected to the at least one patient interface port (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the second, patient-proximal port is disposed to deliver flow to 2144 of Lurie via 2141I).
Regarding claim 123, the first electromechanical valve structure is controlled bi-directionally (being a butterfly valve, being operable in an open-to-closed direction and also in a closed-to-open direction, as when controlled to close and open as per Paragraphs 178 and 179 of Lurie) through displacement of a first electromechanical motor (as taught by Brand n Paragraph 21).
Regarding claim 124, Lurie does not disclose wherein said the second pressure restricting valve comprises a first electromechanical valve structure housed in a hollow structure having a first port and a second port.
Brand teaches a pressure restricting valve (Figure 1, pressure regulator 20 as per Paragraph 21) comprising a first electromechanical valve structure (alternately, the valve member of the butterfly valve as recited, electromechanical by way of the recited electric motor control) housed in a hollow structure (inherently, the housing of 20 wherein 20 is a butterfly valve, as required for fluid 
	Brand and Lurie are analogous in that both are from the field of ventilators.  Therefore it would have been obvious to apply the pressure restricting valve of Brand as the second pressure restricting valve of Lurie.  It would have been obvious to do so for the purpose of providing a valve as called for by Lurie with a known, suitable valve in the art of ventilators.
Regarding claim 125, the first port (the second pressure restricting valve) is pneumatically connected to outlet of the at least one patient interface port (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 124 the first, patient-proximal port is disposed to deliver flow to 2144 of Lurie via 2141E) and the second port is pneumatically connected to the inlet of the at least one second pressure generating source (as shown in Figure 21 of Lurie, wherein in the modified Lurie as detailed regarding claim 121 the second, patient-distal port is disposed to receive negative pressure from 2130). 
Regarding claim 126, the first electromechanical valve structure is controlled bi-directionally (being a butterfly valve, being operable in an open-to-closed direction and also in a closed-to-open direction, as when controlled to close and open as per Paragraphs 178 and 179 of Lurie) through displacement of a first electromechanical motor (as taught by Brand n Paragraph 21).
Regarding claim 127,  the second electromechanical valve structure is in pneumatic connection with the atmosphere (2130 exhausting to atmosphere as per Paragraph 189, said second valve being in communication with the atmosphere via 2130 by being upstream of 2130 as shown in Figure 21) through the second pressure generating source (2130).
Regarding claim 128, the second electromechanical valve structure (that of Brand as detailed regarding claim 124 above in the position of 2132 in Figure 21 of Lurie) is disposed in proximity with the .

13.	Claim 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie and Takaoka as applied to claim 114 above, and further in view of Bath et al., US 2016/0022954 and Bassin et al., US 2012/0145153.
Regarding claim 131, said apparatus further comprises a connectivity module (Figure 24, network interface 2410 as per Paragraph 216) configured to transfer data (effecting communications to 2430 as per Paragraph 223), and the connectivity module comprises a two way data communication (communication to and from 2430 as per Paragraph 223) comprising notes (the recited information of Paragraph 223) from individuals selected from the group consisting of patients, caregivers, and clinicians (the recited patient or operator of Paragraph 216).
Lurie discloses communication via internet connection that is wireless (as per Paragraphs 219 and 223) however does not disclose the connectivity module to be based on LTE (Long Term Evolution) and GSM (Global System for Mobile Communications) wherein data transferred from the respiratory care apparatus through the connectivity module comprises one or more of delivered pressure, flow, pressure/flow related graphs, and related user parameters, data transferred from the respiratory care apparatus through the connectivity module comprises one or more of total device usage data, prescribed total therapy protocol, and sensor data selected from the group consisting of SpO2 and respiratory rate, the prescribed total therapy protocol comprises parameters selected from the group consisting of pressure settings, oscillation settings, duration of therapy, and number of therapies.
Bath teaches a connectivity (Figure 4c, 4282 as per Paragraph 212) module to be based on LTE and GSM (recited) wherein data transferred from a respiratory care apparatus (Figure 4a, as per Paragraph 162).

Bassin teaches wireless connectivity (as per Paragraph 65) of a ventilator (Figure 1 as per Paragraph 26) wherein data transferred through the connectivity module comprises one or more of delivered pressure, flow, pressure/flow related graphs, and related parameters (the settings transferred as per Paragraph 65 which include pressure and duration as per Paragraph 10), data transferred from the respiratory care apparatus through the connectivity module comprises one or more of total device usage data, prescribed total therapy protocol, and sensor data selected from the group consisting of SpO2 and respiratory rate (prescribed total therapy protocols per paragraph 10 by way of the recited combined settings), wherein the prescribed total therapy protocol comprises parameters selected from the groups consisting of pressure settings, oscillation settings, duration of therapy, and number of therapies (pressure and duration as recited and oscillation settings by way of the recited cycling setting).
Bassin and Lurie are analogous in that both are from the field of ventilator control.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connectivity of Lurie to include transfer of settings including pressure, flow and total therapy protocol as taught by Bassin.  It would have been obvious to do so for the purpose of allowing setup from a remote location.

Claim 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie and Takaoka as applied to claim 135 above, and further in view of Perlman, US 2013/0092167.  Regarding claim 139, .
Perlman teaches ventilation wherein the frequency of the positive waveform to vary between 0 and 50 Hz (1-50 Hz as per Paragraph 14) for the purpose of high-frequency oscillatory ventilation.
Perlman and Lurie are analogous in that both are from the field of ventilator control.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify Lurie to provide high-frequency oscillatory ventilation at 1-50 Hz as taught by Perlman.  It would have been obvious to do so for the purpose of loosening and clearance of mucus (as taught by Perlman).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785